UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
ROBERT KEPHART,                        :        18cv2735(DLC)
                                       :
                         Plaintiff,    :         OPINION AND
                -v-                    :            ORDER
                                       :
CERTAIN UNDERWRITERS AT LLOYD’S OF     :
LONDON SEVERALLY SUBSCRIBING TO POLICY :
NO. 0015150/17/1,                      :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X
APPEARANCES:

For the Plaintiff:
Verne Alan Pedro
Merlin Law Group
100 Park Avenue 16th Floor
New York, NY 10017

For the Defendant:
Michele A. Lo Presti
The Chartwell Law Offices, LLP
100 SE 2nd Street
Suite 2150
Miami, FL 33131

Marlin Green
Brown Sims PC
4000 Ponce de Leon Blvd.
Ste 630
Coral Gables, FL 33146

DENISE COTE, District Judge:

     This litigation arises out of a marine insurance policy

(the “Policy”) issued to plaintiff Robert Kephart (“Kephart”)

for a 46-foot boat named the Komedy III (the “Vessel”) by the

defendant Certain Underwriters at Lloyd’s of London
(“Underwriters”).    Kephart has alleged that Underwriters denied

or underpaid coverage for damage sustained by the Vessel on two

separate occasions in violation of the terms of the Policy.

Underwriters has moved for summary judgment to dismiss the

entirety of Kephart’s claims.    Underwriters’s motion is granted.



                              Background

       The following facts are undisputed or taken in the light

most favorable to the non-moving party unless otherwise noted.

The Marine Insurance Policy

       The dispute between the parties concerns the terms of the

Policy, originally issued to Kephart for the Vessel in 2011.      As

relevant to the dispute at hand, the Policy was effective for a

renewal period of May 2, 2017 to May 1, 2018.    The Policy

covered loss or damage to the Vessel arising from an enumerated

list of incidents, including grounding, and excluded coverage

for damage incurred through certain events or conditions.     One

coverage exclusion was for damage caused by a “Named Windstorm.”

But, this exclusion could be waived if “previously agreed by

[Underwriters] in writing with terms and conditions to be

decided and only following the submission of a Hurricane

Preparedness Plan, agreed by [Underwriters] in an [sic] Policy

Endorsement, and then subject also to the conditions of Section

13.”

                                  2
     Section 13, in turn, provided a “Named Windstorm Exception”

which extended coverage to damage sustained from Named

Windstorms, with the additional condition that “[i]t is

warranted by you that the Hurricane Preparedness Plan is

strictly adhered to and that any changes to it are advised to

and agreed in writing.”    The Certificate of Insurance issued to

Kephart for the Vessel, dated May 5, 2017, provided that this

“Named Windstorm extension applies.”   The Policy explained in a

definitional section that “if a warranty is breached, the

Insurers will be discharged from liability as from the date of

breach of the warranty.”

     Kephart completed a Hurricane Preparedness Plan, dated

April 4, 2011 (the “HPP”).   The HPP included the following

questions and answers supplied by Kephart:

     6. If your vessel will be afloat between 1st of July
     and 1st of November please give full details of your
     plan for protecting the vessel in the event of any
     storm warning, including intended places of refuge,
     mooring and/or anchoring arrangements, size of line
     use, # of fenders, type of pilings and height and how
     the vessel will be secured . . . .

     Immediately go to a known hurricane hole -- if none
     close by then a river surrounded by mangroves --
     double & triple lines using no less than 1” lines --
     find a spot with less fetch –- so swells don’t break
     you loose. Double & triple ground gear – plan for
     extra; water, food & emergency generator -- secure all
     items from boat that might fly around –- pump out
     bilges and close all three hulls[;] secure all items
     inside boat that might come loose and injure someone.
     Flash lights and medical supplies should be on hand –


                                  3
     7. Please supply details of your backup plan (if you
     are prevented from implementing your initial plan)

     If enough time is available make arrangements for a
     haulout track storms carefully

     8. If laid up ashore from 1st of July and 1st of
     November will your vessel be supported by props or
     jack stands chained &/or welded together
     professionally?

     Yes

     9. List all other measures to be taken to protect your
     vessel in the event of a storm? (e.g. remove and stow
     loose gear, stow or lash dinghy down, remove and stow
     canvas and sails, multiple mooring lines, snubbers,
     etc.)

     (see six above).

(Emphasis supplied.)

     Just above the signature section of the HPP, in a section

titled “Important Read Before Signing,” the HPP states:

     It is hereby noted, understood, agreed and warranted
     in the event of any . . . Named Storm . . . that I/we
     will make every effort to secure my/our vessel(s) &/or
     its equipment in a suitable shelter, slip, hurricane
     hole or mooring in accordance with the representations
     above and take all reasonable precautions necessary to
     safeguard the vessel and/or its equipment and
     accoutrements including but not limited to removing
     and storage Biminis and dodgers, canvas items, loose
     upholstery, cushions, roller-furled sails, outriggers
     and antennas, liferafts, hard tenders or inflatable
     dinghies.

(Emphasis supplied.)

     An application form, completed and signed by Kephart on

April 29, 2011, provided, in a section titled “Named Windstorm

Cover”:

                                4
       In the event of a Named Windstorm you must take all
       necessary steps to prevent or minimize loss or damage
       and act as though you were uninsured.

In this same form, Kephart filled out the ”details of your

severe storm contingency plan,” which largely mirror the plans

laid out in the HPP.    This document also contained a

“Declaration” section, immediately preceding Kephart’s

signature, which stated, inter alia,

       I/We declare that in the event of a Named Windstorm
       the vessel and/or its gear and equipment will be
       secured in accordance with the arrangements specified
       above.

       I/We also declare and agree that My/Our absence from
       the area at the time of the passing of the Named
       Windstorm does not absolve Me/Us from responsibility
       to protect and safeguard the vessel. 1

(Emphasis supplied.)

       The Policy contained a choice-of-law provision that

provides that, the “Policy shall be governed by, interpreted and

construed under United States federal maritime law or, in the

absence of any entrenched federal maritime law on the issue in

question, under the internal laws of New York without regard to

conflict of law principles.”

The Grounding Incident

       On July 29, 2016, the Vessel was damaged when grounded on

coral reef.    After this incident, the Vessel was transferred to




1   Underwriters describe this document as part of the HPP.
                                  5
Robbie’s Marina (“Robbie’s”) in Key West, Florida where it was

stored pursuant to a July 29, 2016 agreement between Kephart and

Robbie’s.   The 30(b)(6) deponent for Robbie’s testified that the

Vessel was stored on “tall metal supports that hold the vessel

upright” that were “chained together.”   Consultants for the

Underwriters surveyed the Vessel’s damage.

     In connection with the July 29 grounding, Underwriters paid

Kephart $33,000 on October 4, 2016 and paid $30,000 on December

14 to Key West Boat Repair and Maintenance, which had been

engaged to perform repairs on the Vessel.    These payments were

memorialized in documents titled “Interim Discharge Form,”

signed by Kephart on September 15 and November 18, 2016,

respectively.   Following months of correspondence between the

parties and an additional inspection of the Vessel, Underwriters

paid Kephart an additional $15,000.   This payment was

memorialized in a document titled “Discharge form” and signed by

Kephart on April 19, 2017 (the “Discharge”).    The Discharge

stated

     Subject to the policy terms and conditions I/we Robert
     Kephart agree to accept from [Underwriters] payment to
     be made for the sum of US$ 15,000, which is net of the
     policy excess, in full and final settlement and
     discharge all liabilities and monies due under [the
     Policy] for the incident that occurred on or about the
     29th of July.

(Emphasis supplied.)



                                 6
Hurricane Irma

     Around September 3, 2017, Kephart left Key West to travel

to New Jersey.   The Vessel remained stored at Robbie’s.   On

September 10, Hurricane Irma made landfall in Key West.    Winds

from the storm damaged the Vessel when they blew the Vessel off

its blocking.    Kephart subsequently filed a notice of claim for

this damage and Underwriters conducted inspections of the

Vessel.   Photographs taken during a September 22, 2017

investigation show the Vessel on its side and off the metal jack

stands on which it had rested.    On November 24, 2017,

Underwriters denied Kephart’s insurance claim.    In its

declination letter, Underwriters explained the claim was being

rejected because Kephart had not complied with the HPP and

because Kephart “did not take any steps to properly secure [the

Vessel] prior to Hurricane Irma.”

     Kephart testified that when he left Key West he believed

the Vessel was being “taken care of by Robbie’s” but that he did

not have an agreement with Robbie’s which stated that Robbie’s

would be responsible for securing the Vessel.    Kephart further

testified that he had not arranged for anyone else to secure the

Vessel on his behalf in advance of Hurricane Irma.    Kephart

testified that upon leaving Florida, the canopy was on the

Vessel and the sails were still on the Vessel but were “rolled

up” and placed “in the mast.”

                                  7
     Kephart commenced this lawsuit on March 28, 2018.   An

amended complaint was filed on September 7.   The amended

complaint alleged breach of contract and breach of the implied

covenant of good faith and fair dealing stemming from

Underwriters’s refusal to adequately compensate Kephart for

damage incurred to the Vessel through the July 29, 2016 and

September 10, 2017 incidents.   Following the conclusion of

discovery, Underwriters filed this motion for summary judgment

on March 15, 2019.



                            Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[ ] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”   Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cnty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).   The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.   See Eastman Kodak

Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992);

Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015).

                                 8
“[W]here the evidentiary matter in support of the motion does

not establish the absence of a genuine issue, summary judgment

must be denied even if no opposing evidentiary matter is

presented.”   Sec. Ins. Co. of Hartford v. Old Dominion Freight

Line Inc., 391 F.3d 77, 83 (2d Cir. 2004) (citation omitted)

(emphasis omitted).

     Once the moving party has asserted facts showing that the

non-movant’s claims cannot be sustained, “the party opposing

summary judgment may not merely rest on the allegations or

denials of his pleading; rather his response, by affidavits or

otherwise as provided in the Rule, must set forth specific facts

demonstrating that there is a genuine issue for trial.”    Wright

v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation omitted).

“[C]onclusory statements, conjecture, and inadmissible evidence

are insufficient to defeat summary judgment,” Ridinger v. Dow

Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011) (citation

omitted), as is “mere speculation or conjecture as to the true

nature of the facts.”   Hicks v. Baines, 593 F.3d 159, 166 (2d

Cir. 2010) (citation omitted).   Only disputes over material

facts will properly preclude the entry of summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).     “An

issue of fact is genuine and material if the evidence is such

that a reasonable jury could return a verdict for the nonmoving



                                 9
party.”    Cross Commerce Media, Inc. v. Collective, Inc., 841

F.3d 155, 162 (2d Cir. 2016).

Noncompliance with Local Rule 56.1

     Local Rule 56.1 requires a party moving for summary

judgment to submit a short and concise statement, in numbered

paragraphs, of the material facts as to which that party

contends there is no genuine issue to be tried.      Local Rule

56.1(a).    A party opposing a motion for summary judgment is to

respond to each paragraph in “a correspondingly numbered

paragraph”; each paragraph is deemed admitted for purposes of

this motion if not “specifically controverted by a

correspondingly numbered paragraph.”      Id. at 56.1(b), (c).     If

necessary, the opposing party shall offer its own statement of

additional undisputed material facts.      Id. at 56.1(b).   The

parties' statements, including statements controverting any

statement of material fact, must be followed by citation to

admissible evidence.    Id. at 56.1(d).

     “A district court has broad discretion to determine whether

to overlook a party's failure to comply with local court rules.”

Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001).

But, if a court overlooks a failure to comply with Local Rule

56.1, it may not grant summary judgment unless examination of

the record “show[s] that . . . the moving party is entitled to

judgment as a matter of law.”    Id. at 74 n.1.

                                 10
     Underwriters did not submit a Local Rule 56.1 Statement.

Although Underwriters’s failure to comply with Local Rule 56.1

has burdened both the Court and Kephart, the Court declines to

deny its motion for summary judgment on this basis.   The

resolution of this motion relies principally on constructions of

the Policy, the HPP, and the Discharge Form and there are few

factual disputes.

Insurance Claim Arising from Hurricane Irma

     Underwriters moves for summary judgment on Kephart’s claims

seeking damages for Underwriters’s denial of Kephart’s insurance

claim stemming from Hurricane Irma.   Underwriters argues that

coverage for the damage to the Vessel caused by Hurricane Irma

is precluded by Kephart’s breach of the terms of the HPP.

     “Absent a specific federal rule, federal courts look to

state law for principles governing maritime insurance policies”;

“[t]here is no specific federal rule governing construction of

maritime insurance contracts.”   Commercial Union Ins. Co. v.

Flagship Marine Servs., Inc., 190 F.3d 26, 30 (2d Cir. 1999).

The Policy contains a choice of law provision explaining that

“in the absence of any entrenched federal maritime law on the

issue in question, under the internal laws of New York without

regard to conflict of law principles.”

     “Under New York law, insurance policies are interpreted

according to general rules of contract interpretation.”     Olin

                                 11
Corp. v. OneBeacon Am. Ins. Co., 864 F.3d 130, 147 (2d Cir.

2017).   “Under New York law, . . . a fundamental objective of

contract interpretation is to give effect to the expressed

intention of the parties.”   In re MPM Silicones, 874 F.3d 787,

795 (2d Cir. 2017).   If the intent of the parties is clear from

the four corners of a contract, its interpretation is a matter

of law that the court may determine by summary judgment.   Topps

Co. v. Cadbury Stani S.A.I.C., 526 F.3d 63, 68 (2d Cir.

2008)(applying New York law).   “The initial inquiry is whether

the contractual language, without reference to sources outside

the text of the contract, is ambiguous.”   In re MPM Silicones,

874 F.3d at 795.

     [C]ontract terms are ambiguous if they are capable of
     more than one meaning when viewed objectively by a
     reasonably intelligent person who has examined the
     context of the entire integrated agreement and who is
     cognizant of the customs, practices, usages and
     terminology as generally understood in the particular
     trade or business

Olin Corp., 864 F.3d at 148 (citation omitted).   By contrast, a

contract is unambiguous if its “language has a definite and

precise meaning about which there is no reasonable basis for a

difference of opinion.”   Keiler v. Harlequin Enters. Ltd., 751

F.3d 64, 69 (2d Cir. 2014) (applying New York law).

     When a provision in an insurance contract is
     ambiguous, a court may consider extrinsic evidence to
     ascertain the parties' intent at the formation of the
     contract. If the extrinsic evidence fails to
     establish the parties' intent, courts may apply other

                                12
     rules of contract interpretation, including New York's
     insurance-specific version of the rule of contra
     proferentem, according to which ambiguity should be
     resolved in favor of the insured.

Olin Corp., 864 F.3d at 148.

     “If a contract is clear, courts must take care not to alter

or go beyond the express terms of the agreement, or to impose

obligations on the parties that are not mandated by the

unambiguous terms of the agreement itself.”   Torres v. Walker,

356 F.3d 238, 245 (2d Cir. 2004) (applying New York law).   In

interpreting contracts, “words should be given the meanings

ordinarily ascribed to them and absurd results should be

avoided.”   Mastrovincenzo v. City of New York, 435 F.3d 78, 104

(2d Cir. 2006) (citation omitted).   Additionally, “an

interpretation of a contract that has the effect of rendering at

least one clause superfluous or meaningless is not preferred and

will be avoided if possible.”   LaSalle Bank Nat. Ass'n v. Nomura

Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (citation

omitted) (applying New York law).

     New York law governing “the interpretation of exclusionary

clauses in insurance policies is highly favorable to insureds.”

Beazley Ins. Co., Inc. v. ACE Am. Ins. Co., 880 F.3d 64, 68 (2d

Cir. 2018).   Such “exclusions are enforced only when they have a

definite and precise meaning, unattended by danger of




                                13
misconception and concerning which there is no reasonable basis

for a difference of opinion.”   Id. at 68-69 (citation omitted).

     The parties agree that the HPP is a warranty.   In the

maritime insurance context, the Second Circuit has defined a

warranty as “a promise by which the assured undertakes that some

particular thing shall or shall not be done, or that some

condition shall be fulfilled, or whereby he affirms or negatives

the existence of a particular state of facts.”   Commercial Union

Ins. Co., 190 F.3d at 31 (citation omitted).   New York's

Insurance Law defines a “warranty” as:

     any provision of an insurance contract which has the
     effect of requiring, as a condition precedent of the
     taking effect of such contract or as a condition
     precedent of the insurer's liability thereunder, the
     existence of a fact which tends to diminish, or the
     non-existence of a fact which tends to increase, the
     risk of the occurrence of any loss, damage, or injury
     within the coverage of the contract.

N.Y. Ins. L. § 3106(a).

     “Under the federal rule and the law of most

states, warranties in maritime insurance contracts must be

strictly complied with, even if they are collateral to the

primary risk that is the subject of the contract, if the insured

is to recover.”   Commercial Union Ins. Co., 190 F.3d at 31.

This rule “stems from the recognition that it is peculiarly

difficult for marine insurers to assess their risk, such that

insurers must rely on the representations and warranties made by


                                14
insureds regarding their vessels' condition and usage.”       Id. at

31-32.     New York law also recognizes this rule of strict

compliance with warranties in maritime insurance contracts.       See

N.Y. Ins. L. § 3106(c) (“This section [stating that breach of

collateral warranties shall not preclude recovery] shall not

affect the express or implied warranties under a contract of

marine insurance.”).

        In addition to their agreement that the HPP is a warranty,

the parties agree that the HPP applies to the Hurricane Irma

incident and that a breach of the HPP would preclude Kephart’s

recovery under the Policy for this incident.     Underwriters

argues that Kephart breached the HPP by failing to secure the

Vessel on metal jack stands with chains or by welding them

together, and by failing to remove and store Bimini 2 and canvas

items, loose upholstery, cushions, sails, antennas, and the

mast.    Kephart asserts that because hauling the Vessel out of

navigable water is an agreed upon alternative contingency plan

under the HPP, and where, as here, the Vessel was already

“hauled out” and on land prior to a qualified storm event, he

complied with the HPP, the HPP is not applicable, or, at a

minimum, it is ambiguous.    Underwriters is correct that Kephart




2 A bimini is a cover for the cockpit or deck of a boat that is
often made of fabric stretched on a metal frame.
                                  15
breached the HPP, precluding coverage for damage sustained

during Hurricane Irma.

     The terms of the HPP which apply to this incident are

unambiguous.   The plain language of the HPP required Kephart to

secure all items in and on the Vessel.   Just above the signature

section, the HPP required Kephart to “make every effort to

secure [the] vessel[] &/or its equipment” and to take “all

reasonable precautions necessary to safeguard the vessel and/or

its equipment and accoutrements including . . . removing and

stor[ing] Biminis . . . , canvas items, loose upholstery,

cushions, [and] roller-furled sails” in the event of impending

Named Storm winds.   Similarly, Section Nine, which incorporated

Section Six, required Kephart to “secure all items from boat

that might fly around” and “secure all items inside boat that

might come loose” in the event of a storm.   While the HPP set

forth separate agreed-upon steps to be taken to secure the

Vessel itself depending on whether it was “afloat” or “laid up

on shore,” the HPP required items on the Vessel to be secured in

both scenarios.

     The uncontradicted evidence in this case demonstrates that

Kephart failed to perform these obligations.   Kephart admits

that he made no arrangements to secure the Vessel in advance of

Hurricane Irma.   Nor was it reasonable for him to believe that

Robbie’s would secure the Vessel for him according to the

                                16
specific requirements of the HPP when he had not communicated

these requirements to it.      The photographs taken during the

September 2017 investigation show the bimini still on the Vessel

and loose items in the Vessel, including certain equipment,

which had not been stowed.      Kephart also testified that when he

left Florida days before Hurricane Irma made landfall, the

“canopy” was still on the Vessel and had not been stored in

preparation for the storm. 3

     Kephart’s sole argument against summary judgment on this

issue is that because the Vessel was hauled out of the water at

the time of the storm, the HPP is ambiguous as to whether he had

any obligation to take further steps to prepare the Vessel for

the storm.   Section Seven asked for a “backup plan,” which

Kephart explained would be to arrange for a “haulout” if enough

time is “available.”   Kephart argues that, where the vessel was

already ashore when the storm hit, the HPP is ambiguous because

the Vessel could not be hauled out when already on dry land.

This argument ignores the other obligations contained in the



3 While Underwriters asserts that the photographs taken during
the September 2017 investigation of his claim show that the
Vessel had not been secured on props or jack stands that had
been chained or welded together professionally, as required by
Section Eight, Robbie’s 30(b)(6) witness testified that the
Vessel was secured on metal support stands that were chained
together. Whether Kephart complied with Section Eight is a
question of disputed fact that may not be resolved at the
summary judgment phase.

                                   17
HPP, including that Kephart secure the Vessel’s equipment.      As

such, Kephart’s argument that the haul-out provision in Section

Seven governs the dispute and creates ambiguity is rejected.

     Because Kephart breached the unambiguous terms of the HPP,

a warranty that must be strictly complied with under maritime

insurance law, he is not entitled to coverage under the Policy

for damage incurred on or around September 10, 2017.

Underwriters’ motion for summary judgment on the claims stemming

from denial of insurance coverage for this incident is granted.

Discharge

     Underwriters also moves for summary judgment on Kephart’s

claims that he is entitled to additional recovery under the

Policy for the damage the Vessel incurred in the July 29

grounding incident.   It relies on the Discharge as precluding

Kephart from seeking further recovery on this claim.   The plain

terms of the Discharge release Underwriters from further

liability under the Policy for the July 29 incident.

     “[S]tipulations of settlement are judicially favored and

may not lightly be set aside.   In general, repudiation of an

agreement on the ground that it was procured by duress requires

a showing of both [1] a wrongful threat and [2] the effect of

precluding the exercise of free will.”   United States v. Twenty

Miljam-350 IED Jammers, 669 F.3d 78, 88 (2d Cir. 2011) (citation

and emphasis omitted).   In addition, because duress renders

                                18
contracts voidable, rather than void, “the person claiming

duress must act promptly to repudiate the contract or release or

he will be deemed to have waived his right to do so.”    Id. at 89

(citation omitted).

     Kephart argues that the Discharge is voidable because,

based on his financial circumstances -- which Kephart attributes

without support to Underwriters’s “delay and gamesmanship” -- he

had no choice but to accept the terms of the Discharge.    Kephart

has put forward no evidence that the Discharge is unenforceable

or voidable.   His bare assertion that he had no choice but to

accept the terms of the settlement is insufficient to set aside

the Discharge.   Underwriters’ motion for summary judgment on

claims stemming from the July 29 grounding incident is granted.



                                Conclusion

     The Underwriters’s March 15, 2019 motion for summary

judgment in the above-captioned case is granted.    The Clerk of

Court shall enter final judgment for the defendant and close the

case.


Dated:    New York, New York
          July 3, 2019


                                __________________________
                                        DENISE COTE
                               United States District Judge


                                 19
